PATTERSON, Presiding Judge.
The appellant, Thomas Baxter Weaise, appeals from the trial court’s dismissal of his A.R.Cr.P. Temp. 20 petition wherein he contested the validity of his 1989 conviction for trafficking and his resulting sentence of 12 years’ imprisonment. That conviction was pursuant to Weaise’s plea of guilty, and it was not appealed.
Weaise sufficiently alleged ineffective assistance of trial counsel, and the attorney general has requested that this court remand this cause for a hearing, particularly on Weaise’s claim that he was denied his right to appeal through his counsel’s ineffectiveness. We agree that such action is mandated; however, the hearing should not be limited strictly to the narrow allegation argued by the attorney general, but should encompass all allegations of ineffective counsel.
Thus, this case is remanded with direction to the trial court to hold a hearing on Weaise’s allegations of ineffective counsel. This hearing should be held, and the court’s specific findings, see Rule 20.9(d), should be made, in sufficient time to permit the circuit clerk to make a proper return to this court at the earliest possible time and within 90 days of the release of this opinion.
REMANDED WITH INSTRUCTIONS.
All Judges concur.